ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
On the original hearing the members of this court, so far as they were capable of doing so, became familiar with the facts and legal questions involved in the appeal. The opinion reflects the views of the court.
In a very elaborate motion for rehearing, counsel for the appellant contends that the affirmance of the judgment shows that the trial court and this court had decided against the appellant on two issues of fact, namely; first, that the appellant did not believe that Watson was making or preparing to make an attack upon him; and, second, that the appellant had no reasonable ground for such belief. The charge and the rulings of the learned trial judge carry the implication that after hearing the evidence the trial judge formed the conclusion from the evidence that there was before the jury no fact or circumstance which would support the contention of the appellant that Watson was a conspirator against the appellant, and that there was no evidence sufficient to create or support a finding by the jury that the appellant had good reason to believe and did believe that Watson was a conspirator. In our opinion, such finding by the trial court is justified by the evidence. From the appellant’s own testimony as understood, the only act of Watson at the time of the tragedy upon which the contention mentioned could be founded is that when Churchill was shot to death by the appellant, Watson dodged under the counter and was fired upon by the appellant. The testimony of the appellant upon which he relies is quoted in the motion. No evidence appears that at the time of the tragedy Watson did or attempted any hostile act.
Several days prior to the homicide, the appellant became incensed at Watson and upbraided him upon learning that he, Churchill, and Miss Moore had been together. A detailed statement of the appellant’s version of the affair and the surrounding circumstances is set out in the original opinion. A repetition of it here is deemed unnecessary.
Upon the record made upon the trial and in the light of the *268appellant’s brief and motion for rehearing, we are constrained to regard the conclusion reached and stated in the original opinion, namely, that nothing is disclosed which would warrant this court in setting aside the verdict supported, as it is, by the evidence before the jury, guided and directed under the law embraced in the charge of the court and upheld in the motion for new trial by the learned trial judge who tried the case.
The motion for rehearing is overruled.

Overruled.